Citation Nr: 1543232	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-20 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to July 2004.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 (knees) and December 2011 (back) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of the claims file was transferred to the RO in Louisville, Kentucky.     

The Veteran testified before the undersigned in January 2015.  A copy of the transcript is of record. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the 'Virtual VA' system to ensure a total review of the evidence. 

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a rating decision issued in July 2006, the RO denied a claim to reopen service connection for a back disability essentially on the finding that the medical evidence failed to show there was any relationship between the Veteran's back disability and service; the Veteran did not appeal the July 2006 decision within one year of being notified.  

2.  In a rating decision issued in April 2005, the RO denied a claim to reopen service connection for a left knee disability essentially on the finding that the medical evidence failed to show there was any relationship between the Veteran's left knee disability and service; the Veteran did not appeal the April 2005 decision within one year of being notified.  

3.  The evidence received since the July 2006 (back) and April 2005 (left knee) RO decisions is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a back disability and a left knee disability.

4.  The Veteran's diagnosed chronic bilateral patellar tendonitis (tendinosis) had its onset in service or is otherwise etiologically related to his active service. 

5.  The Veteran's back disability had its onset in service or is otherwise etiologically related to his active service. 


CONCLUSIONS OF LAW

1.  The July 2006 rating decision that denied a claim to reopen service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015).

2.  The April 2005 rating decision that denied a claim to reopen service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015).

3.  New and material evidence has been received since the July 2006 (back) and April 2005 (left knee) denials of claims to reopen service connection for a back disability and a left knee disability, and those claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  A bilateral knee disability was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  A back disability was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

A July 2006 rating decision most recently denied a claim to reopen service connection for a back disability.  An April 2005 rating decision most recently denied a claim to reopen service connection for a left knee disability.  At the time of the most recent July 2006 (back) and April 2005 (left knee) rating decisions, the unestablished fact was a nexus between the Veteran's back/left knee disabilities and service.  The Veteran did not appeal either of these decisions.  Additionally, no evidence reflecting a nexus between either of these two disabilities and service was received within one year of the July 2006 (back) or April 2005 (left knee) RO decisions.  Therefore, these prior decisions became final with respect to each of the appealed issues.  

The Veteran most recently submitted his application to have the previously denied claims reopened in July 2010 (knee) and December 2010 (back).  The evidence received since the July 2006 and April 2005 rating decisions includes lay statements and testimony from the Veteran attesting that these disabilities have existed since service.  

For purposes of determining whether the claims should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi.  The Board finds that the evidence is sufficient to establish that both new and material evidence has been submitted.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  These claims are thereby reopened.  

II. Service Connection- Bilateral Knee and Back

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In-service treatment records reflect treatment for and complaints of back pain and bilateral knee issues.  A June 2004 separation examination and report of medical history noted complaints of recurrent back pain and knee trouble.  It was noted that the Veteran often woke up with back pain or that it occurred after sitting too long.  He additionally reported continued knee pain. 

In his initial October 2004 claim, filed only a few months following separation from service, the Veteran continued to complain of lower back pain beginning in Iraq while lifting heavy equipment and sleeping on the ground.  The Veteran reported continued knee problems reporting that his knee had begun swelling in-service while climbing off and on vehicles and doing constant running.  The Veteran continues to suffer from bilateral knee and back problems. 

A VA etiological opinion has not been obtained with respect to the Veteran's back disability claim.  However, a February 2014 VA examiner considered the Veteran's bilateral knee disability and opined that it would not be unusual for a service member doing a lot of jumping off vehicles, etc. wearing heavy gear, to develop a chronic tendinosis of the patellar tendons.  

While VA could undertake additional development with respect to his back disability (clarify his diagnosis and obtain an etiological opinion), based on the fact that the Veteran was treated for his knees and back in service, continued to complain of similar symptomatology shortly after service, and continues to suffer from back and knee disabilities, the Board will resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  The nature and extent of the problem related to service is not before the Board. 

Accordingly, the Board concludes that a grant of service connection for a back disability and bilateral knee disability is warranted.




ORDER


The claim for service connection for a back disability is reopened.

The claim for service connection for a left knee disability is reopened.

Service connection for a back disability is granted.

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted.


REMAND

GERD- The Board notes that a February 2015 rating decision denied service connection for GERD.  In a June 2015 statement, the Veteran expressed disagreement with the February 2015 rating decision.   

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2015).

Thus, remand for issuance of a SOC on this issue is necessary. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to service connection for GERD, must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period should this issue be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


